Citation Nr: 0009296	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-21 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision, in which the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
disability, tinnitus, and PTSD.  The veteran perfected an 
appeal of that decision.  A video conference hearing was held 
in January 1998, before George Senyk, who is a member of the 
Board and designated by the chairman to conduct hearings, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991). 

In July 1998 the Board remanded the case to the RO for 
additional development.  Upon completion of such development 
the RO again denied the veteran's claims.  Accordingly, the 
case is back before the Board for appellate consideration.


FINDINGS OF FACT

1.  There is no competent evidence of record relating the 
veteran's tinnitus and bilateral hearing loss disability to 
his active service or any events therein.

2.  All information necessary for an equitable disposition of 
the veteran's claim of entitlement to service connection for 
PTSD has been developed.

3.  The veteran has a current medical diagnosis of PTSD. 

4.  During service, the veteran experienced combat stressors 
which are substantially corroborated by credible supporting 
evidence.

5.  The veteran's diagnosis of PTSD is based on his stressors 
in service.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
bilateral hearing loss disability and tinnitus are not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's PTSD was incurred as a result of his 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for tinnitus and 
bilateral hearing loss.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993). Once a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  

For the reasons discussed below, the Board finds that the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss disability and tinnitus are not well 
grounded. 

In testimony before the RO and the Board, the veteran 
contends that his hearing was damaged in service when he was 
exposed to anti-aircraft fire noise and incoming aircraft 
fire in Okinawa, as well as during his service in China where 
he asserts there also was gunfire between the warring 
factions.  He also asserts that he has noticed he has 
diminished hearing since service.  Service medical records 
contain no indication of in-service treatment for hearing 
loss or tinnitus.  At separation, the veteran's hearing was 
normal bilaterally on watch, coin click, whispered voice and 
spoken voice testing.  The veteran's service personnel 
records reveal that he served in Okinawa, Ryukyu Island, 
during the Allied campaign from April 1, 1945, to June 22, 
1945.  Furthermore, his personnel records state that he 
participated in action against an organized enemy during this 
timeframe.  Based on this evidence, and presuming the 
veteran's statements credible, as required for well-
groundedness purposes, the Board finds that the veteran was 
engaged in combat with the enemy while stationed on Okinawa.  
Accordingly, his assertions of noise exposure in service are 
presumed credible, as are his current claims of bilateral 
tinnitus.

The veteran's first documented post-service treatment for 
hearing loss was in September 1988.  He reported that he had 
had diminished hearing for 20 years.  There was no mention of 
tinnitus at the time.  The chart of his audiogram is 
attached, but a report explaining his actual auditory 
thresholds was not included.  The only other evidence 
relating to the veteran's hearing loss is the report of an 
April 1999 VA audiometric examination which shows he has 
bilateral hearing loss of sufficient severity to constitute a 
disability for VA benefits purposes under 38 C.F.R. § 3.385.  
This report also notes that the veteran has moderate 
sensorineural hearing loss bilaterally, but the examiner 
states that the veteran's present hearing loss is not related 
to noise exposure in the military.  No mention was made of 
tinnitus.

While the veteran has presented plausible evidence of noise 
exposure in service and of a current bilateral hearing loss 
disability with tinnitus, the record does not include 
competent evidence of a relationship between current such 
disabilities and service.  In fact, the April 1999 VA 
examination report affirmatively contradicts any such 
connection, and the veteran's own September 1988 statement 
indicates onset in 1968, some twenty years after his 
discharge from service.  

To the extent that the veteran is attempting to establish a 
link through his own testimony and statements, his sworn 
testimony and other statements are not competent evidence to 
establish the etiology of his bilateral hearing loss 
disability and tinnitus.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Ruiz v. 
Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492,  495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

In the absence of competent medical evidence of a nexus 
between the veteran's noise exposure in service and his 
current bilateral hearing loss and tinnitus, he has not met 
the threshold requirement of presenting a well-grounded 
claim.  

As noted above, where a claim is not well grounded it is 
incomplete and no duty to assist attaches.  38 U.S.C.A. 
§ 5103(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  
However, where a claimant puts the VA on notice of the 
existence of evidence which would make the claim well 
grounded, VA is obliged under 38 U.S.C.A. § 5103(a), to 
advise the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the appellant has not put the VA on notice of 
the existence of any specific item of evidence that, if 
submitted, might make the claim well grounded. 

2.  Entitlement to service connection for PTSD.

With regard to the veteran's claim of entitlement to service 
connection for PTSD, to establish a well-grounded PTSD claim, 
he must submit medical evidence of a current diagnosis, lay 
evidence of an in service stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997); Caluza, supra.  For 
purposes of determining whether a claim is well grounded, the 
evidence submitted is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The 
veteran has asserted combat related stressors due to service 
in Okinawa, Japan, and a VA medical professional has 
diagnosed him with PTSD as a result of these alleged 
stressors.  Presuming this evidence to be credible, the Board 
finds that the veteran has submitted a well-grounded claim of 
entitlement to service connection for PTSD.   

Service connection for PTSD may be granted where the record 
shows a current medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific in service 
stressor.  Cohen v. Brown, supra; 38 C.F.R. § 3.304(f).  In 
determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With regard to the second element required to establish 
service connection, the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b).  The Court has held that 
when a veteran is found to have served in a combat situation, 
stressors related to that combat experience may be verified 
solely by the veteran's satisfactory lay testimony provided 
that the claimed stressor is related to the combat 
experience, and is consistent with the circumstances, 
conditions or hardships of the veteran's service.  Non-combat 
related stressors require corroboration before they can be 
accepted as having actually occurred.  See Cohen v. Brown, 
supra; 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).  

In the present case, the record reveals that the veteran was 
normal from a psychological standpoint upon entry into 
service, and that he currently has several diagnoses of PTSD, 
including by a VA mental health professional and in a private 
hospitalization report.  The latter report, dated in March 
1994, notes that the veteran has anxiety disorder and PTSD 
based on such symptoms as intrusive thoughts, anxiety, and 
panic attacks as well as on his experiences in World War II.  
In December 1994 PTSD was again diagnosed.  The VA examiner 
noted nightmares, panic attacks, startle reaction, survivor 
guilt, fear and depression, with such stressors as seeing 
civilians killed, receiving incoming enemy fire, and being 
strafed by enemy planes.  

In contrast to these reports is an October 1994 psychiatric 
evaluation in which the examiner finds that the veteran does 
not have test responses or symptoms consistent with PTSD and 
instead diagnosed panic disorder without agoraphobia.  The 
examiner noted that the veteran denied flashbacks and 
nightmares, and that he reported that his panic attacks were 
under control with medication.  The veteran also stated that 
he did not like to think about the war and that he has been 
nervous, sensitive to loud noise, and a loner and distant 
since his discharge from service.  

Weighing this evidence, the Board finds that the two 
evaluations asserting a diagnosis of PTSD are more probative 
than the October 1994 report.  They document the symptoms and 
stressors upon which the diagnoses are based.  Even the 
October 1994 report confirms several classic symptoms of 
PTSD, such as avoidance of people, exaggerated startle 
reaction, as well as a tendency to avoid dwelling on the 
traumatic experiences.  DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed., 1994) (DSM-IV).  Therefore, based on these 
medical diagnoses, the Board determines that the veteran 
currently has PTSD.

The inquiry does not end with a current diagnosis.  This only 
satisfies the first element required to establish service 
connection for PTSD.  The stressors relied upon for the PTSD 
diagnosis must still be verified, and the PTSD must be 
related to a verified stressor.  As stated earlier, stressors 
which can be established as having occurred during combat can 
be verified solely by the credible lay testimony of the 
veteran, but all non-combat stressors require additional 
corroboration.  See Cohen v. Brown, supra; 38 U.S.C.A. 
§ 1154(b), 38 C.F.R. § 3.304(d), (f).  

As discussed previously, the veteran's service personnel 
records demonstrate that he participated in action against 
the enemy during the Allied campaign in Okinawa, Ryukyu 
Island, from April 1, 1945, June 22, 1945.  Historical 
reports of this campaign indicate that during that period of 
time Japanese kamikaze planes attacked several United States 
ships, killing a number of marines and sailors, and that air 
attacks against Allied forces were significant.  John H. 
Bradley and Jack W. Dice, The Second World War: Asia and the 
Pacific, 240-41 (1984).  Accordingly, the Board finds that 
the veteran served in combat.  Having so determined, the 
veteran's lay statements regarding his combat related 
stressors may be accepted as conclusive of their occurrence 
without further development, provided that these statements 
are satisfactory and consistent with the circumstances, 
conditions or hardships of his service.  See 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran's described combat stressors consist of being 
strafed by enemy planes, having the ship next to him blown up 
by a Japanese suicide plane, and being exposed to sniper 
fire.  His non-combat related stressor involves seeing a 
small civilian boy killed, seeing 60 civilians in a well 
terrified and traumatized by their experiences, and seeing 
several civilian children next to their dead mother unable to 
comprehend that she was dead and not getting up.  These 
noncombat stressors require additional corroboration beyond 
the veteran's lay statements.  The record contains no 
evidence of any corroboration of these stressors, despite 
requests for such corroboration by the RO.  Therefore, absent 
any evidence in the record, this non-combat related stressor 
cannot be verified.  

With regard to the veteran's combat stressors, his service 
personnel records note that he was stationed aboard the USS 
BLADEN from April 1, 1945, to April 12, 1945, before 
disembarking to Okinawa, Ryukyu Island, and that he was a 
member of the United States Marine Corps.  Although his 
military occupational specialty (MOS) is listed as a 
bandsman, trombone player, the veteran has testified that he 
only served in this capacity when stateside, and his service 
personnel records along with the historical data about the 
Okinawa campaign support his assertions that he did not serve 
as a bandsman during the Okinawa campaign.  

Given the circumstances of the Okinawa campaign, and the 
veteran's documented presence and participation therein, his 
stated stressors of being strafed by enemy fire, receiving 
occasional sniper fire, and having nearby ships struck by 
enemy fire or suicide planes, are consistent with the 
circumstances and conditions of his service.  Accordingly, 
the Board finds that his averred combat stressors are 
verified, and are valid as bases for a medical determination 
that he suffers from PTSD.

Having verified the veteran's asserted stressors, the inquiry 
must turn to whether or not a medical connection has been 
made between his verified stressors and his current diagnosis 
of PTSD.  As noted earlier, the December 1994 VA examination 
report relates the veteran's PTSD to his experiences in World 
War II, specifically his exposure to the enemy fire and 
strafing by enemy planes.  

Accordingly, the veteran has presented evidence of a current 
diagnosis of PTSD, a verified stressor during service, and a 
medically acknowledged connection between his verified 
stressor and his PTSD diagnosis.  He has satisfied all the 
requirements necessary to establish service connection for 
PTSD.

Finally, with regard to the reference to, John H. Bradley and 
Jack W. Dice, The Second World War: Asia and the Pacific, 
(1984), as the information obtained from that source was used 
in granting benefits, the Board finds that any violation of 
Thurber v. Brown, 5 Vet. App. 119 (1993), is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

Service connection for tinnitus and bilateral hearing loss is 
denied.

Service connection for PTSD is granted.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

